‘10
11
12
13
14
15
16
17
18
19
20
21
22

23

 

 

Case 2:19-cr-00174-APG-NJK Document1 Filed 07/03/19 Page 1 of 14

NICHOLAS A. TRUTANICH
United States Attorney

District of Nevada

Nevada Bar Number 13644
ROBERT KNIEF

Assistant United States Attorney

501 Las Vegas Boulevard South, Suite 1100
Las Vegas, Nevada 89101
Telephone: 702-388-6336

Robert. Knief@usdoj.gov

Representing the United States of America

b

anim tM
bere ueee

‘po

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
-0Oo-
United States Of America, Case No. 2:19-mj-500-BNW
Plaintiff, CRIMINAL COMPLAINT
vs. VIOLATIONS:
Gregorio Godinez, and Count One:

Elio Ramirez-Guerrero,

Defendants.

Nem! Ngee” “eee! Naga’ Monger” “one! Sones! Mrnseee See” Nee mee Moet We” Meee See” “nt” Se rae” Meme” nee” ence er” Monet” eee” ee eet!” See Mee eet nt” etl eee

 

21 U.S.C. §§ 846, 841(a)(1) and
(b)(1)(A)(viit)- Conspiracy to Distribute a
Controlled Substance

Counts Two — Four:
841(a)(1) and (b)(1)(B)(viii) — Distribution
of a Controlled Substance

Count Five:

21 U.S.C. §§ 841(a)(1) and (b)(1)(A)(vi1)
Possession of a Controlled Substance with
Intent to Distribute

Count Six:

18 U.S.C. §§ 924(c)(1)(A)() - Possession of
Firearm in Furtherance of a Drug
Trafficking Offense

Count Seven:
922(g)(1) and 924(a)(2) — Possession of a
Firearm by a Prohibited Person

 
10
11
12
13
14
15
16
17
18
19
20
21
22

23

 

 

Case 2:19-cr-00174-APG-NJK Document1 Filed 07/03/19 Page 2 of 14

BEFORE the United States Magistrate Judge, Las Vegas, Nevada, the undersigned
complainant, being duly sworn, deposes and states:

Count One
(Conspiracy to Distribute a Controlled Substance)

Beginning on an date unknown, but prior to May 2019, and continuing up to and
including July 2, 2019, in the State and Federal District of Nevada,

Gregorio Godinez, and
Elio Ramirez-Guerrero,

defendants herein, did knowingly and intentionally combine, conspire, confederate, and
agree to distribute 500 grams or more of a mixture and substance containing a detectable
amount of methamphetamine, a Schedule II substance, in violation of Title 21, United.
States Code, Sections 841(a)(1) and (b){1)(A)(viii), and 846.

Count Two
(Distribution of a Controlled Substance)

That on or about May 9, 2019, in the State and Federal District of Nevada,
Gregorio Godinez,
the defendant herein, did knowingly and intentionally distribute 50 grams or more of a
mixture and substance containing a detectable amount of methamphetamine, a Schedule II
Controlled Substance, in violation of Title 21, United States Code, Sections 841 (a)(1) and

(b)(1)(B viii).

Count Three
(Distribution of a Controlled Substance)

That on or about June 5, 2019, in the State and Federal District of Nevada,

Gregorio Godinez,

 
10
11
12
13
14
15
16
17
18
19
20
21
22

23

 

 

Case 2:19-cr-00174-APG-NJK Document1 Filed 07/03/19 Page 3 of 14

the defendant herein, did knowingly and intentionally distribute 50 grams or more of a
mixture and substance containing a detectable amount of methamphetamine, a Schedule II
Controlled Substance, in violation of Title 21, United States Code, Sections 841] (a)(1) and

(b)(1)(B) (viii).

Count Four
(Distribution of a Controlled Substance)

That on or about June 20, 2019, in the State and Federal District of Nevada,
Gregorio Godinez,
the defendant herein, did knowingly and intentionally distribute 50 grams or more of a
mixture and substance containing a detectable amount of methamphetamine, a Schedule II
Controlled Substance, in violation of Title 21, United States Code, Sections 841 (a)(1) and

(b))(B) (wit).

Count Five
(Possession with the Intent to Distribute a Controlled Substance)

That on or about July 2, 2019, in the State and Federal District of Nevada,

Gregorio Godinez, and
Elio Ramirez-Guerrero,

defendants herein, did knowingly and intentionally possess with the intent to distribute 500
grams or more of a mixture and substance containing a detectable amount of
methamphetamine, a Schedule II Controlled Substance, in violation of Title 21, United
States Code, Sections 841 (a)(1) and (b)(1)(A)(~wi).

Count Six
(Possession of a Firearm in Furtherance of a Drug Trafficking Crime)

That on or about July 2, 2019, in the State and Federal District of Nevada,

Gregorio Godinez,

3

 
10
11
12
13
14
15
16
17
18
19
20
21
22

23

 

 

Case 2:19-cr-00174-APG-NJK Document1 Filed 07/03/19 Page 4 of 14

defendant herein, did knowingly possess a firearm in furtherance of a drug trafficking crime
for which he may be prosecuted in a Court of the United States, that is, Conspiracy to
Distribute Controlled Substances as charged in Count One and Distribution of a Controlled.
Substance as charged in Count Five of this Indictment, in violation of Title 18, United
States Code, Sections 924(c)(1)(A)G).

Count Seven
(Possession of a Firearm by a Prohibited Person)

On or about July 2, 2019, in the State and Federal District of Nevada,
Gregorio Godinez,
defendant herein, having been convicted of a crime punishable by imprisonment for a term
exceeding one year, did knowingly possess a firearm, that is, a silver 9 mm semi-automatic
handgun (Model 1911), said firearm having been shipped and transported in interstate
commerce, in violation of Title 18, United States Code, Sections 922(g){1) and 924(a)(2).

Complainant, as a Special Agent with the Drug Enforcement Administration, states
the following as and for probable cause:

1. Iam a Special Agent (“SA”) with the Drug Enforcement Administration
(“DEA”) and have been so employed since September 2018. I am an “investigative or law
enforcement officer” of the United States and am empowered by law to conduct
investigations, make arrests, and execute search warrants. I am currently assigned to the
DEA Las Vegas District Office (“LVDO”). Within the LVDO, I am assigned to the Clark
County Gang Task Force (“CCGTF”). Prior to attaining sworn status as a SA, I was
employed by DEA and received approximately 17 weeks of training in narcotics
trafficking investigations and related legal matters at the DEA Training Academy in

Quantico, Virginia.

 
10
11
12
13
14
15
16
17
18
19
20
21
22

23

 

 

Case 2:19-cr-00174-APG-NJK Document1 Filed 07/03/19 Page 5 of 14

2. Prior to employment with DEA, I was a commissioned law enforcement
officer in the State of New Mexico for more than 13 years. While serving as a law
enforcement officer in the State of New Mexico, I served in several capacities within both
patrol and criminal investigations divisions. During my tenure as a law enforcement
officer in the State of New Mexico, I conducted numerous investigations, to include drug
trafficking, complex conspiracies, and money laundering.

3. During the course of my law enforcement career, I have received several
hundred hours of comprehensive, formalized instruction to include such topics as drug
identification, money laundering techniques, patterns of drug trafficking, complex
conspiracies, the exploitation of narcotics traffickers’ telecommunications devices,
criminal law, surveillance, undercover operations, and other investigative techniques.
Throughout my career, I have conducted numerous investigations into the unlawful
importation, manufacture, possession with intent to distribute, and distribution of
narcotics and controlled substances, the laundering of narcotics proceeds, and conspiracies
associated with narcotics offenses.

4. The following is based on my own investigation or was provided to me by
other law enforcement officers.

5. I have not included every fact known to me concerning this offense. I have
set forth only the facts I believe are essential to establish the necessary foundation for this
complaint.

6. On May 9, 2019, Gregorio GODINEZ (hereinafter referred to as
“GODINEZ”) contacted an undercover DEA Task Force Officer (hereinafter referred to

as “UC”) via telephone and inquired about UC meeting him to purchase

5

 
10
11
12
13
14
15
16
17
18
19
20
21
22

23

 

 

Case 2:19-cr-00174-APG-NJK Document1 Filed 07/03/19 Page 6 of 14

methamphetamine. GODINEZ and UC agreed to meet at a specified timeframe.
GODINEZ and UC also agreed to meet at the Lowe’s parking lot, which is located at
2875 Charleston Blvd., Las Vegas, Nevada 89104. At approximately the agreed upon
time, UC arrived at the Lowe’s parking lot.

7. After negotiations about changing the meet location, GODINEZ
subsequently arrived in the parking lot. GODINEZ attempted to have the UC move to his
location in the parking lot, however the UC was able to convince GODINEZ to park near
the UC. GODINEZ subsequently parked next to UC in a gold Toyota Rav4, which had
previously been identified. UC exited his vehicle and engaged in a conversation with
GODINEZ. During the conversation, GODINEZ expressed his disliking of the location
(UC advised that GODINEZ appeared to be nervous and paranoid).

8. GODINEZ and UC subsequently conducted a drug transaction.

GODINEZ provided UC with blue paper towels that were wrapped around a plastic bag
which contained a clear crystallized substance that UC immediately recognized as being
consistent with methamphetamine.' In return, UC provided GODINEZ with $1,500.00 of
DEA OAF. UC and GODINEZ then discussed a potential future transaction for one
pound of methamphetamine. GODINEZ tentatively offered UC a price of $2,400.00 and
stated that he would have to verify the price with “his brother, who is the main guy.” UC
and GODINEZ subsequently departed the area.

9, On the moming of June 5, 2019, UC received an SMS message from

GODINEZ. UC and GODINEZ subsequently engaged in a conversation, via SMS

 

' The suspected methamphetamine was subsequently processed at DEA’s Las Vegas District Office. The suspected
methamphetamine weighed 262.7 gross grams and yielded a presumptive positive field test for methamphetamine.

6

 
10
11
12
13
14
15
16
17
18
19
20
21
22

23

 

 

Case 2:19-cr-00174-APG-NJK Document1 Filed 07/03/19 Page 7 of 14

messages. During the conversation, UC and GODINEZ agreed to meet later in the day
and conduct a drug transaction. UC and GODINEZ negotiated for UC to purchase one
pound of methamphetamine for $2,600.00

10. A few hours later, UC sent GODINEZ an SMS message and indicated that
UC was about to arrive into town (UC’s backstory included being from out-of-state). UC
and GODINEZ engaged in another conversation via-SMS messaging. During the
conversation, UC and GODINEZ engaged in negotiations, in reference to a meet location
to conduct the previously agreed upon drug transaction. After several messages, UC
finally agreed to meet at a parking lot that GODINEZ had persistently suggested. The
agreed upon parking lot was at “Ava’s Video Poker Bar,” 3935 E. Charleston Boulevard,
Las Vegas, Nevada. It should be noted that GODINEZ expressed his comfort with the
location, due to his friend being the owner and/or operator of the business.

11. A few minutes after agreeing upon a location, UC arrived at the agreed
upon meet location. UC drove past Ava’s Bar and parked near “Pep Boys” (which is
located in the same parking lot, adjacent to Ava’s Bar). GODINEZ subsequently walked
from Ava’s Bar towards UC’s vehicle. UC then exited his vehicle and greeted
GODINEZ. UC and GODINEZ engaged in a conversation about several topics, to
include Ava’s Bar and firearms. During the conversation, GODINEZ received a
telephone call (confirmed by court authorized pen register, trap and trace device).. While
on the phone, GODINEZ was heard discussing the arrival of another individual.
GODINEZ then told UC, “he is coming right now on a motorcycle” (with the
methamphetamine). UC and GODINEZ continued with their conversation. A few

moments later, GODINEZ made another telephone call and UC could hear GODINEZ

7

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:19-cr-00174-APG-NJK Document1 Filed 07/03/19 Page 8 of 14

asking an individual where they were at (confirmed by court authorized Pen, Trap and.
Trace). Upon terminating the call, GODINEZ told UC that he was “going to go back to
the bar and bag it up” (referring to the packaging of methamphetamine). GODINEZ then
walked back towards Ava’s Bar.

12. A few minutes later, an unknown male was observed entering the parking
lot of Ava’s Bar on a motorcycle. The unknown male was wearing a blue shirt and a
closed face helmet. The unknown male was observed meeting with GODINEZ near
GODINEZ’ vehicle. A short time later, GODINEZ’ vehicle was observed driving
towards UC’s vehicle. UC exited his vehicle and met with GODINEZ as UC stood
outside of the driver’s door of GODINEZ vehicle. GODINEZ had a McDonald’s bag in
his lap and he gave the bag to UC. UC opened the bag and observed a plastic, vacuum
sealed bag, which contained a crystallized substance.” UC gave GODINEZ $2,600.00
OAF, at which time GODINEZ gave the money to the front passenger seat of
GODINEZ’ vehicle. UC and GODINEZ subsequently gave each other departing
salutations and UC entered into his vehicle. UC then departed the parking lot.

13. Onthe morning of June 20, 2019, UC sent a SMS message to GODINEZ.
UC and GODINEZ subsequently engaged in a conversation, via-SMS messages. During
the conversation, UC and GODINEZ agreed to meet later in the day and conduct a drug
transaction. Due to the UC and GODINEZ conducting a one pound drug transaction on
June 5, 2019, UC and GODINEZ used short, concise, coded language to agree upon a

price and meet location. Specifically, during the conversation, UC specified “same thing,”

 

2 The suspected methamphetamine was subsequently processed at DEA’s Las Vegas District Office. The suspected
methamphetamine weighed 503.6 gross grams and yielded a presumptive positive field test for methamphetamine.

8

 
10
11
12
13
14
15
16
17
18
19
20
21
22

23

 

 

Case 2:19-cr-00174-APG-NJK Document1 Filed 07/03/19 Page 9 of 14

to which GODINEZ responded with, “Ok.” This confirmed that UC would again be
purchasing one pound of methamphetamine for $2,600.00 and the transaction would take
place at “Pep Boys” (3995 E. Charleston, Las Vegas, Nevada), which is adjacent to Ava’s
Bar, 3935 E. Charleston Boulevard, Las Vegas, Nevada.

14. Approximately two and a half hours after the first SMS message between
UC and GODINEZ, UC arrived in the parking lot of Pep Boys. Just prior to UC’s arrival,
DEA personnel observed a black Chevrolet Equinox arrive in the parking lot of Ava’s Bar.
An unknown female exited that vehicle, at which time DEA personnel briefly lost sight of
the parking lot (physical barriers passing between line of sight).

15. <A few minutes later, the UC exited the undercover vehicle (UCY) and
observed the black Chevrolet leave the parking lot of Ava’s Bar and drive towards the UC.
The Chevrolet subsequently pulled into the parking spot next to the UCV. GODINEZ,
who was sitting in the back passenger seat, then rolled down the window. The UC
approached the Chevrolet and greeted GODINEZ, While greeting GODINEZ, the UC
observed two Hispanic males sitting in the front seat of the vehicle. The UC then greeted
the two males. Upon greeting everybody, the UC and GODINEZ engaged in conversation
and discussed procedures for future drug transactions.

16. As the conversation ensued, GODINEZ, who had a black plastic grocery
bag on his lap, opened the black bag and showed the UC a clear plastic baggie that
contained a crystallized substance. UC immediately recognized the crystallized substance
to be consistent with methamphetamine. While GODINEZ was showing the UC the
suspected methamphetamine, the UC asked GODINEZ about lowering the price of
methamphetamine if the UC purchased a larger quantity (multiple pounds) during future

9

 
10
11
12
13
14
15
16
17
18
19
20
21
22

23

 

 

Case 2:19-cr-00174-APG-NJK Document1 Filed 07/03/19 Page 10 of 14

transactions. GODINEZ advised the UC that he would send the UC a SMS message at a
later time (with regard to reduced pricing for larger quantities). The UC then took the
black bag (containing the suspected methamphetamine)’ and gave GODINEZ the
$2,600.00 OAF. GODINEZ then counted the OAF. Upon GODINEZ completing his
count of the OAF, UC gave all three individuals a departing salutation and walked back
towards UCV. The UC re-entered the UCV and exited the Pep Boys parking lot, while
GODINEZ and the Hispanic males drove back to Ava's Bar.

17. On the afternoon of July 1, 2019, UC sent a SMS message to GODINEZ.
UC and GODINEZ subsequently engaged in a conversation, via-SMS messages. During
the conversation, UC and GODINEZ agreed to meet the next day and conduct a drug
transaction for two pounds of methamphetamine. It should noted that GODINEZ had
previously asked the UC to provide a one day notice before conducting future drug
transactions.

18. Onthe morning of July 2, 2019, GODINEZ and UC confirmed the meet for
the drug transaction that had previously been agreed upon. Approximately two hours
later, CCGTF personnel established surveillance at 3995 E. Charleston (Pep Boys) and
3945 E. Charleston (Ava’s Bar). While conducting surveillance, CCGTF personnel
observed GODINEZ arrive in the parking lot of Ava’s Bar (in his gold Toyota). Several
minutes later, CCGTF observed Elio RAMIREZ-Guerrero (hereinafter referred to as

“RAMIREZ”) arrive in the same parking lot in a blue sedan.

 

3 The suspected methamphetamine was subsequently processed at DEA’s Las Vegas District Office. The suspected
methamphetamine weighed 421.6 gross grams and yielded a presumptive positive field test for methamphetamine.
10

 
10

11

12

13

14

15
16
17
18
19
20
a1
22

23

 

 

Case 2:19-cr-00174-APG-NJK Document1 Filed 07/03/19 Page 11 of 14

19. Several minutes after the arrival of GODINEZ and RAMIREZ, UC arrived
in the Pep Boys parking lot. CCGTF personnel then observed GODINEZ and
RAMIREZ get into GODINEZ’ Toyota and drive towards the UCY. Upon arriving at
the UCV, GODINEZ and RAMIREZ exited GODINEZ’ vehicle and greeted the UC.
UC, GODINEZ, and RAMIREZ then engaged in a conversation.

20. During the conversation, UC, GODINEZ, and RAMIREZ began to

negotiate how the drug transaction would be conducted. Initially, RAMIREZ requested

| that the UC give him half of the agreed upon price, prior to producing the two pounds of

methamphetamine. The UC refused to participate in the suggested arrangement and
continued to negotiate with GODINEZ and RAMIREZ. After several minutes of
negotiating, GODINEZ and RAMIREZ agreed to retrieve the methamphetamine and
deliver it to the UC. GODINEZ and RAMIREZ then left GODINEZ’ Toyota parked
next to UCV and walked back to the parking lot of Ava’s Bar.

21. Upon arriving at Ava’s Bar, RAMIREZ and GODINEZ got into the blue
sedan and departed from the area. DEA personnel conducted mobile surveillance and
followed the biue sedan to a house in a nearby neighborhood. GODINEZ was observed
exiting the blue sedan, at which time the blue sedan departed from the residence. DEA
personnel initially maintained mobile surveillance on the blue sedan, before returning to
the residence that GODINEZ was dropped off. Several minutes later, the blue sedan |
arrived back at the residence and GODINEZ entered the vehicle. The blue sedan
subsequently departed from the residence.

22. DEA personnel maintained mobile surveillance and followed the blue sedan

back to Pep Boys parking lot. Upon arrival to the parking lot, RAMIREZ and/or

11

 
10
11
12
13
14
15
16
17
18
19
20
21
22

23

 

 

Case 2:19-cr-00174-APG-NJK Document1 Filed 07/03/19 Page 12 of 14

GODINEZ opened the trunk of the blue sedan, RAMIREZ and GODINEZ exited the
vehicle, and both subjects walked to the trunk of the vehicle. GODINEZ was observed
retrieving a bag from the trunk of the vehicle, at which time he walked to the rear driver
side of his Toyota. GODINEZ then opened the rear driver side door of his Toyota and
then placed the bag inside of the Toyota.

23. As GODINEZ was placing the bag in the Toyota, UC and RAMIREZ
walked to the rear of GODINEZ’ Toyota. GODINEZ allowed UC to see a paper bag,
which contained what appeared to be two pounds of a crystallized substance. UC
immediately recognized the crystallized substance as being consistent with
methamphetamine. UC then gave a pre-arranged arrest signal and began to walk to the
driver side of UCV.

24. CCGTF personnel, displaying large law enforcement markings, then
approached RAMIREZ and GODINEZ and identified themselves. RAMIREZ
immediately complied with police commands and laid down on the ground. Upon seeing
CCGTF personnel approach, GODINEZ swiftly moved to the driver’s door of the
Toyota, opened the door, and was observed discarding an item that he had retrieved from
the area of his waistband. GODINEZ then shut the door and began to swiftly move
towards the front of the Toyota. Upon reaching the front of the Toyota, GODINEZ was
confronted by CCGTF personnel, at which time GODINEZ finally complied with police
commands and laid on the ground. RAMIREZ and GODINEZ were both placed under
arrest.

25. GODINEZ’ Toyota was searched. Prior to entering the vehicle, CCGTF

personnel observed a silver 9 millimeter semi-automatic pistol (Model 1911) sitting in the

12

 
10
11
12
13
14
15
16
17
18
19
20
21
22

23

2

 

 

Case 2:19-cr-00174-APG-NJK Document1 Filed 07/03/19 Page 13 of 14

driver’s seat of the vehicle. The firearm was sitting in the same place that GODINEZ was
observed discarding an item.* In addition, there was a cellular telephone lying next to the
firearm. UC subsequently placed a telephone call to GODINEZ’ cellular telephone,
which was positively identified as the cellular telephone next to the firearm. It should be
noted that while interacting with GODINEZ, UC observed GODINEZ holding up his
pants. UC advised that GODINEZ’ behavior was consistent with carrying something
heavy in your waistband, such as a firearm.

26.  Inaddition, a brown paper bag was located in the rear driver side seat. The
paper bag contained the following: tin foil wrapped around a heat sealed plastic bag,
which contained a crystallized substance; a plastic grocery bag, which contained a heat
sealed bag that was filled with a crystallized substance.> The aforementioned brown paper
bag was the same bag that GODINEZ showed the UC, prior to the arrest of GODINEZ

and RAMIREZ.

 

“NCIC records show that within the past ten years, GODINEZ has a felony conviction (State of Nevada) for Robbery;
with a Deadly Weapon.

5 The suspected methamphetamine was subsequently processed at DEA’s Las Vegas District Office, The suspected
methamphetamine weighed 939.0 gross grams and yielded a presumptive positive field test for methamphetamine.

13

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

 

 

Case 2:19-cr-00174-APG-NJK Document1 Filed 07/03/19 Page 14 of 14

27. Based on my training and experience, I believe there is probable cause to
believe that GODINEZ and RAMIREZ violated Title 21, United States Code, Sections
841(a)(1) and (b)(1)(C), “Distribution of a Controlled Substance,” Title 21, United States

Code, Section 846, “Conspiracy to Distribute Controlled Substances.”

oe

‘Sfptial Agent Biff Z. Kellum
g Enforcement Administration

SUBSCRIBED and SWORN to before me
this 3cd_ day of July, 2019

foe» —

HONORABLE BRENDA WEKSLER
UNITED STATES MAGISTRATE JUDGE

14

 
